             Case: 1:18-cv-02385-CAB Doc #: 18 Filed: 03/20/19 1 of 1. PageID #: 200




                              IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

    POLLAK FOOD DISTRIBUTORS, INC.                        : Case No.: 1:18-cv-02385

                       Plaintiff,                         : JUDGE CHRISTOPHER A. BOYKO

           vs.                                            :

    SENOVA HEALTHCARE SUPPORT                             : MOTION FOR VOLUNTARY
    SERVICES LLC, dba SENOVA GROUP, et al.                  DISMISSAL
                                                          :
                       Defendants.
                                                          :



          Now comes Plaintiff, Pollak Food Distributors, Inc., by and through the undersigned counsel, and

   pursuant to Fed.R.Civ.P 41(a)(2), hereby respectfully moves this Honorable Court to issue an order

   dismissing the within action without prejudice. The basis for said motion is that Plaintiff no longer wishes

   to pursue this matter in Federal Court. The Defendant, Senova Healthcare Support Services, LLC has filed

   an answer but no counterclaim. A proposed order is attached hereto and incorporated herein.



   Dated: March 19, 2019                                 Respectfully submitted,


                                                          /s/Jeffrey S. Berenholz
                                                         Jeffrey S. Berenholz, Esq. (#0070214)
                                                         Jeffrey S. Berenholz, LLC
                                                         3401 Enterprise Parkway, Suite 340
                                                         Beachwood, Ohio 44122
                                                         Phone: (216) 766-5766
                                                         Fax: (216) 766-5796
                                                         Email: jeff@jeffblaw.com
                                                         Attorney for Plaintiff
IT IS SO ORDERED.

 s/ Christopher A. Boyko
__________________________________
CHRISTOPHER A. BOYKO
U.S. DISTRICT JUDGE
